                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


FREDDIE JAMES MCDOUGAL, JR.,

                              Plaintiff,
       v.                                                           Case No. 18-cv-1218-bhl


JANINE MONTOYA, et al.,

                              Defendants.


                                   DECISION AND ORDER


       Plaintiff Freddie McDougal, an inmate at the Milwaukee House of Corrections who is

representing himself, is proceeding on deliberate indifference claims based on allegations that

Defendants failed to adequately respond to his medical concerns while he was housed at the

Milwaukee County Jail. On January 16, 2020, McDougal filed a motion for summary judgment.

Dkt. No. 62. The Court denied the motion without prejudice on August 28, 2020. Dkt. No. 79.

Magistrate Judge Nancy Joseph, to whom the case was referred for the handling of pretrial matters,

noted that there was still a defendant who needed to be served and that it would be “more efficient

for summary judgment to proceed together rather than in piecemeal groups of defendants.” Id. at

6. She informed McDougal that he could refile his motion “once all the parties are part of this

lawsuit and discovery is closed.” Id.

       On January 8, 2021, Defendants Samantha Markwardt and Brandon Decker separately

moved for summary judgment on the ground that McDougal failed to exhaust his available

administrative remedies before filing his complaint. Dkt. Nos. 90, 93. A few days later, the Court

informed McDougal that under Civil L. R. 56(b)(2), his response materials were due on February




         Case 2:18-cv-01218-BHL Filed 04/09/21 Page 1 of 4 Document 108
8, 2021. Dkt. No. 99. The Court also warned McDougal that under Civil L. R. 7(d) a party’s

failure to respond to a motion was sufficient cause for the Court to grant the motion based on the

party’s noncompliance. The Court ordered McDougal to either respond to Markwardt and

Decker’s motions or to request additional time to do so by February 8, 2021. The deadline passed,

and McDougal did not respond to the motions nor did he request additional time to do so. Because

McDougal did not oppose the motions, the Court granted the motions on February 17, 2021, and

dismissed McDougal’s claims against Markwardt and Decker. Dkt. No. 102; see also Fed. R. Civ.

P. 56(e)(2-3).

       A month later, on March 17, 2021, McDougal wrote a letter to the Court. Dkt. No. 104.

Before addressing the substance of the letter, the Court notes that it disfavors letters because

information and requests for relief contained in letters are not properly before the Court. Parties

who are asking the Court to do something or to make a decision, as McDougal is, must file a

motion so that the opposing party has an opportunity to respond. In his letter, McDougal explains

that he is indigent and cannot afford stamps, writing supplies, or copies. He asks the Court “to

resubmit[] the motion for summary judgment and the proposed finding of facts” that he submitted

on January 16, 2020. Id. at 1. McDougal also notes that he “would like to get another chance to

respond” to Markwardt and Decker’s motions. Id. at 2. He does not explain why he failed to

timely respond, but he does assert that he was in segregation at the time his response materials

were due. Markwardt and Decker both responded to McDougal’s letter and asked the Court to

deny his request for a second chance to respond. Dkt. Nos. 105, 106.

       The Court will deny McDougal’s request that he be allowed another opportunity to respond

to Markwardt and Decker’s motions. The Court acknowledges that McDougal is pro se, but he

had ample notice of his responsibility to respond and the consequences for failing to do so. The



                                                2

         Case 2:18-cv-01218-BHL Filed 04/09/21 Page 2 of 4 Document 108
Court provided McDougal with copies of Federal Rule of Civil Procedure 56 and Civil Local Rules

7 and 56 along with the scheduling order, Markwardt and Decker provided copies of these rules

along with their motions, and the Court informed McDougal of his response deadline and the

consequences for failing to respond a few days after Markwardt and Decker filed their motions.

Now, more than a month after his response materials were due, McDougal asks for more time,

asserting that he was in segregation when the deadline passed. But McDougal does not explain

why his placement in segregation prevented him from responding or from asking the Court to give

him additional time to respond. The Court regularly receives filings from inmates housed in

segregation, so without more information, the Court cannot conclude that his placement in

segregation is sufficient justification for granting the relief he seeks. Because allowing McDougal

another chance to respond despite his unjustified violations of rules and orders would be unfair to

Markwardt and Decker, the Court will deny McDougal’s request. See McNeil v. United States,

508 U.S. 106, 113 (1993) (holding that a court has discretion to enforce procedural requirements,

even against a pro se litigant).

        The Court will, however, grant McDougal’s request to renew his request for summary

judgment. McDougal asserts that he does not have money to purchase paper or stamps. The Court

takes this to mean he intends to renew his previously denied motion without supplementation. To

be clear, McDougal may not file additional materials in support of his renewed motion. The Court

notes that the current dispositive motion deadline is May 26, 2021, so for the sake of efficiency

and to conserve resources, the Court will extend Defendants Janine Montoya, Amanda Deberry,

and Monique Penn’s response deadline to May 26, 2021. Defendants may file a combined

response and summary judgment motion, if they so choose.




                                                3

         Case 2:18-cv-01218-BHL Filed 04/09/21 Page 3 of 4 Document 108
       IT IS THEREFORE ORDERED that McDougal’s request for additional time to respond

to Markwardt and Decker’s summary judgment motions (Dkt. No. 104) is DENIED.

       IT IS FURTHER ORDERED that McDougal’s request to refile his January 16, 2020

summary judgment materials (Dkt. No. 104) is GRANTED. The clerk’s office is directed to refile

Dkt. Nos. 62-64 as new docket entries.

       IT IS FURTHER ORDERED that Defendants’ deadline to respond to McDougal’s

summary judgment motion is EXTENDED to May 26, 2021. Defendants may file a combined

response and summary judgment motion, if they so choose.

       Dated at Milwaukee, Wisconsin this 9th day of April, 2021.
                                           BY THE COURT:


                                           s/ Brett H. Ludwig
                                           BRETT H. LUDWIG
                                           United States District Judge




                                              4

        Case 2:18-cv-01218-BHL Filed 04/09/21 Page 4 of 4 Document 108
